NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUSTAVO MORALES-MORALES, AKA                    No.    15-70134
Mario Morales-Morales,
                                                Agency No.
                Petitioner,                     A088-635-878

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.


                           On Petition for Review of an
                    Order of the Board of Immigration Appeals

                               Submitted May 8, 2018**
                                 Seattle Washington

Before: GOULD, IKUTA, Circuit Judges, and FREUDENTHAL,*** Chief District
Judge




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

      ***
             The Honorable Nancy D. Freudenthal, Chief United States District
Judge for the District of Wyoming, sitting by designation.
                                          1
      Gustavo Morales-Morales (“Morales”), a native and citizen of Mexico,

petitions for review of a final order by the Board of Immigration Appeals (“BIA”)

denying his application for protection under Article III of the Convention Against

Torture (“CAT”). Morales fears future torture from the cartels whom he contends

will attempt to recruit him anywhere he goes in Mexico because he was deported

from the United States following a drug conviction, and that the Mexican police

will acquiesce in his torture. As the parties are familiar with the facts, we do not

recount them here. We deny the petition.

      Because the BIA issued a written opinion, we review that opinion. See

Morgan v. Mukasey, 529 F.3d 1202, 1206 (9th Cir. 2008). But, insofar as the BIA

relied on the opinion of the Immigration Judge (“IJ”) as a statement of reasons, we

look to the IJ’s decision “as a guide to what lay behind the BIA’s conclusion.”

Kozulin v. I.N.S., 218 F.3d 1112, 1115 (9th Cir. 2000). We review the BIA’s

decision for substantial evidence. See I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481

(1992).

      Substantial evidence supports the BIA’s conclusion that Morales failed to

establish it was more likely than not that he would be tortured with government

acquiescence if he returned to Mexico because he had not suffered past torture

from the cartels, and there was no evidence the police were aware of the cartel’s




                                           2
recruitment threats. Further, substantial evidence supports the conclusion that

Morales did not establish that internal relocation in Mexico was unreasonable.

      Morales argues Cole v. Holder, 659 F.3d 762, 775 (9th Cir. 2011) requires

reversal as the BIA and IJ did not assess his risk of torture in the aggregate.

However, the supposition that Morales would be recruited, tortured on refusal, and

the police would acquiesce are not each risks of torture. The only risk of torture

Morales fears is from the cartel, which the IJ adequately addressed. Finally,

Morales argues error in failing to assess whether the Mexican government has been

effective in efforts to protect victims of drug-related violence. The BIA considered

the background documents in the record and the IJ’s assessment of those

documents; the evidence in the record does not compel a contrary result. See

Elias–Zacarias, 502 U.S. at 481 & n.1; Singh v. Ashcroft, 367 F.3d 1139, 1143

(9th Cir. 2004).

      PETITION DENIED.




                                         3